DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Status of Claims
Applicant’s amendments to the claims filed February 2, 2022 are acknowledged. Claims 1-8, 10, 16-21 are amended. Claims 23-24 are cancelled. Claims 25-26 are newly added. No new matter has been added. Claims 8-17 and 22 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, Group II, drawn to a method of manufacturing and a method of use for manufacturing, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 20, 2021. Claims 1-22 and 25-26 are pending, with Claims 1-7, 18-21 and 25-26 currently being considered in this office action.
Response to Declaration
The declaration of Aleksander Davidkov under 37 CFR 1.132 filed February 2, 2022 is insufficient to overcome the 35 U.S.C. 103 rejection of claims 1-7 and 18-21 based upon Inagaki, as set forth in the last Office action because:  
Declarant argues that the claimed thickness is before forging and the invention of Ikagaki discloses the claimed thickness only after forging. Declarant argues that the invention of Ikagaki is intended for automotive underbody parts instead of allegedly larger automotive structural members of the instant invention. These arguments are not found persuasive.
The “hot-rolling” and “semi-finished” features referred to are product-by-process limitations. [E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113. 
The structural feature of the claimed product to which Declarant directs argument to, the thickness of the aluminum alloy material, is disclosed by Ikagaki, and the limitation has been met. The 

Declarant argues that the hot-rolled process results in a more refined and homogenous microstructure than that of the part of Inagaki, or one that has been extruded.
	This argument is not found persuasive as the “hot-rolled” limitation is a product-by-process limitation (see above and MPEP 2113). The features of the microstructure, other than the amount of unrecrystallized microstructure, has not been claimed. Therefore, arguments directed to the homogeneity and refinement (grain size) of the microstructure are not commensurate in scope. 
Additionally, Ikagaki does not require extrusion (for example, the process Ikagaki may only use forging as the hot working – see para. [0022]), and discloses the claimed microstructure (see rejection below) and has therefore met all structural limitations.

	Declarant argues that the rolled products have a different microstructure/texture than cast and extruded products. These arguments are not found persuasive.
	The arguments are directed to the process, and the features relied upon for ‘different microstructure’ and ‘texture’, such as shape of grains (i.e., ones which are not elongated), are not currently claimed features and not commensurate in scope of the claims. Additionally, the pictures referred to (see para. 11 of Declaration) are for aluminum alloys which comprise compositions outside the claimed range, and do not compare a rolled microstructure with that representative of the invention from Ikagaki. Therefore, these arguments are also not commensurate in scope of the claimed invention or Inagaki.

Declarant argues features which are obtained through further processing of the claimed invention (see para. 12 of Declaration), and that the product of Inagaki is a final product. These arguments are not found persuasive.


Declarant argues that the product-by-process limitations “hot-rolled” and “semi-finished” inherently imparts to the claimed product structural features absent form Inagaki. This argument is not found persuasive.
Declarant has not sufficiently produced evidence to show that Inagaki does not read on the claimed structural limitations and it is unclear which physical and structural features would even be relied upon to meet those which are inherently found in the ‘hot-rolled’ and semi-finished product. There is no evidence to suggest that such features would not be able to be obtained, for example, by the forging of Inagaki, or that they would be absent.

Declarant argues the processes are carefully controlled to produce the unrecrystallized microstructure, however, this feature is already disclosed by Inagaki, and the argument is not found persuasive.
Declarant also argues the process enables the suppression of secondary phases and therefore good strength and ductility, as well as grain sizes less than 90um; however, these features (secondary phase fraction, strength, ductility, and grain size), are not currently claimed features and not commensurate in scope of the claimed invention.

Declarant argues that Inagaki discloses a rod which is not big enough for a B-pillar. This argument is not found persuasive as the arguments are directed to a B-pillar, and a portion of Inagaki not relied up (i.e., extrusion rod size rather than the sheet material with the claimed thickness disclosed Inagaki – see rejection of Claim 1 below).



In view of the foregoing, when all evidence and arguments are considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness, and the Declaration is insufficient to overcome the 103 rejection of Claim 1, and dependent claims thereof, in view of Inagaki. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 18-21, and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Tundal (previously cited, US 20150129090 A1) in view of Kamat (previously cited, US 20120055591 A1).
Regarding Claims 1-7, 18-21 and 25-26, Tundal discloses a hot-rolled semi-finished 6xxx-series aluminum alloy forging stock material (see Abstract; see para. [0015]).
Regarding the preamble limitation of “hot-rolled semi-finished”, this limitation is a product-by-process limitation. Both “hot-rolled” and “semi-finished” refer to processing. While product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113.
Tundal further disclose a 6xxx series aluminum alloy (see Abstract; one of ordinary skill in the art would appreciate an Al-Mg-Si alloy to be a 6xxx series alloy) having a composition (Claims 1-7, 18-21) comprising:
Element
Claim 1
Claim 2
Claim 3
Claim 4
Claim 5
Claim 6
Claim 7
Claim 18
Claim 19
Claim 20
Claim 21
Tundal; see Abstract, Table 1
Overlap 
(Claim 1)
Additional Claim Overlap
Si
0.65-1.4%


0.8-1.30%







0.50-1.0%
0.65-1.0%
0.8-1.0%(Claim 4)
Mg
0.60-0.95%



0.70-0.90%



0.70-0.85%


0.65-1.05%
0.65-0.95%
0.7-0.9% (Claim 5);
0.7-0.85% (Claim 19)
Mn
0.40-0.80%

0.50-0.70%








0.4-1.0%
0.4-0.8%
0.5-0.7% (Claim 3)
Cu
0.08-0.27%
0.24-0.27%





0.12-0.27%



0.1-0.4%
0.08-0.27%
0.24-0.27% (Claim 2);
0.12-0.27% (Claim 18)

up to 0.5%










up to 0.3%
0-0.30%

Cr
up to 0.18%




0.06-0.18%



0.06-0.14%

up to 0.25%
0-0.18%
0.06-0.18% (Claim 6);
0.06-0.14% (Claim 20)
Zr
up to 0.20%





0.05-0.20%



0.05-0.16%
up to 0.25%
0-0.20%
0.05-0.20% (Claim 7);
0.05-0.16% (Claim 21)
Ti
up to 0.15%










0.005-0.15%
0.005-0.15%

Zn
up to 0.25%










up to 0.5%
up to 0.25%

Balance
Al










Al
Al



Table A: comparison of claimed composition ranges and those disclose by Tundal.
Regarding the compositional ranges disclosed by Tundal illustrated in Table A, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05. 
Additionally, see Table 1 of Tundal wherein alloys C28-B1, C28-B2, and C28-C1 comprise compositions within the ranges of Claims 1-4, 6, and 18, and wherein alloy C28-B1 further comprises a composition within the range of Claims 5 and 19.

	Tundal further discloses (Claim 1) wherein impurities are each <0.05% and total <0.2% (see Abstract). While Tundal does not specifically disclose the total amount of impurity range, it would have been obvious to one of ordinary skill in the art that the impurity level be as low as possible and within the ranges claimed in order to reduce contamination in the aluminum alloy. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05.

Tundal further discloses (Claim 1) a substantially unrecrystallized microstructure having more than 85% of microstructure across a thickness of the forging stock sheet material, or further (Claim 25), having at least 97% of the microstructure across a thickness of the forging stock sheet material (see Abstract and para. [0060]; one of ordinary skill in the art would appreciate a non-recrystallized microstructure to mean one that is fully (and therefore 100%) non-recrystallized across a thickness of the 

Tundal does not disclose wherein the material is (Claim 1) a sheet material, nor a sheet material having a thickness in the range of 2mm to 30mm, or further, (Claim 26) 2mm to 15mm.
However, Tundal discloses wherein the invention is used for the front structure as vehicles, which require good crush properties (see Abstract and para. [0002]), and it would be obvious that such structures would be formed from sheet material, as is well-known in the art.
Additionally, Kamat teaches a 6xxx aluminum alloy (para. [0104]) with a substantially unrecrystallized microstructure and wherein an unrecrystallized microstructure achieves improved properties (para. [0050] and [0069]). Kamat teaches wherein the aluminum alloy (produced by hot working, for example by either extrusion or hot-rolling, as is well-known in the art – see para. [0010]) has a thickness such as 5.7-12.8mm after hot working (see para. [0196]-[0197]; for example, 0.505 inches is 12.8mm and 0.225 inches is 5.7mm), or 15mm after solutionizing, i.e., after hot working (see para. [0021]), such that it may be reduced to a sheet suitable for automotive components (see para. [0020]; see para. [103] and para. [0158]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have hot worked the aluminum alloy of Tundal to a thickness of 2-15mm such as by either extrusion or hot-rolling, as taught by Kamat. One would be motivated to do this to appropriately form a correctly sized sheet suitable to be used as an automotive body part (see teaching above by Kamat). Additionally, it would have been an obvious matter of design choice for an automotive underbody part (see Abstract of Tundal) to produce the sheet material to be 2-15mm, since such a modification would have involved a mere change in the size and shape of a component. A change in size or shape is generally recognized as being within the level of ordinary skill in the art, and Applicant has not provided sufficient criticality to the claimed range of thickness. See MPEP 2144.04. 


(Claim 1 and Claim 26) “wherein the forging stock sheet material was made by a process comprising: casting of an ingot forming hot-rolling feedstock and having said composition, homogenisation of the cast ingot at a temperature in the range of 460°C to 570°C, hot-rolling in one or more rolling passes wherein the hot-mill exit temperature is in the range of 200°C to 360°C”, this is considered a product-by-process limitation. [E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113. 
The composition and structural limitations (for example, see microstructural features and sheet material thicknesses claimed) have been met.

Claims 1, 3-7, 18-21, and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Inagaki (previously cited, and cited by Applicant in IDS filed November 30, 2018, US 20100089503 A1).
Regarding Claims 1, 3-7, 18-21 and 25, Inagaki discloses a hot-rolled semi-finished 6xxx-series aluminum alloy forging stock sheet material (“aluminum alloy forging” Abstract; see Fig. 1 and see para. [0112] depicting a sheet material and describing material as “plate-like”, respectively; one of ordinary skill in the art would appreciate ‘plate-like’ to read on the broadest most reasonable interpretation of sheet or sheet material).
Regarding the preamble limitation of “hot-rolled semi-finished”, this limitation is a product-by-process limitation; while product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113. Furthermore, one of ordinary skill in the art would appreciate that a part which requires further processing steps after rolling, forging, solution treatment, tempering, etc., would be considered a ‘semi-finished’ part (“mechanical working, surface treatment or the like which is 
Inagaki further disclose wherein the alloy comprising the claimed composition would be a 6xxx series aluminum alloy (see Table B below), having a thickness in the range of 2mm to 30mm (“thickness of 16 mm” [0112]), and specifically having a composition (Claims 1, 3-7, 18-21) comprising:
Element
Claim 1
Claim 3
Claim 4
Claim 5
Claim 6
Claim 7
Claim 18
Claim 19
Claim 20
Claim 21
Inagaki
Para. [0020]
Overlap 
(Claim 1)
Additional Claim Overlap
Si
0.65-1.4%

0.8-1.30%







0.8-1.4%
0.8-1.4%
0.8-1.3%(Claim 4)
Mg
0.60-0.95%


0.70-0.90%



0.70-0.85%


0.60-1.0%
0.6-0.95%
0.7-0.9% (Claim 5);
0.7-0.85% (Claim 19)
Mn
0.40-0.80%
0.50-0.70%








0.4-1.0%
0.4-0.8%
0.5-0.7% (Claim 3)
Cu
0.08-0.27%





0.12-0.27%



0.2% or below
0.08-0.2%
0.12-0.20% (Claim 18)
Fe
up to 0.5%









0.05-0.35%
0.05-0.35%

Cr
up to 0.18%



0.06-0.18%



0.06-0.14%

0.35% or below
0.06-0.18%
0.06-0.18% (Claim 6);
0.06-0.14% (Claim 20)
Zr
up to 0.20%




0.05-0.20%



0.05-0.16%
0.25% or below
0-0.20%
0.05-0.20% (Claim 7);
0.05-0.16% (Claim 21)
Ti
up to 0.15%









0.01-0.1%
0.01-0.1%

Zn
up to 0.25%









0.1% or below
0.1% or below

Balance
Al









Al
Al



Table B: comparison of claimed composition ranges and those disclose by Inagaki.
Regarding the compositional ranges disclosed by Inagaki illustrated in Table B, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05. Additionally, see Table 1 of Inagaki wherein alloys A-G, K-U, and Z1 comprise compositions within the ranges of Claims 1, 4, and 6; alloys A-F, K-U and Z1 comprise compositions within the ranges of Claims 1, 5 and 19; and alloys C, E-G and Z1 comprise compositions within the ranges of Claims 1 and 3.
	Inagaki further discloses (Claim 1) wherein impurities are each <0.05% and total <0.2% (“V, Hf…inevitable impurities…adjusted to be less than 0.2% by mass” [0060]; “B is also an impurity…B is 300 ppm or below” [0061]; while Inagaki does not specifically disclose the exact impurity range of each and all impurities, it would have been obvious to one of ordinary skill in the art that the impurity level be as low as possible and within the ranges claimed in order to reduce contamination in the aluminum alloy; In the 
Inagaki further discloses (Claim 1) a substantially unrecrystallized microstructure having more than 85% of microstructure across a thickness of the forging stock sheet material, or further (Claim 25), having at least 97% of the microstructure across a thickness of the forging stock sheet material (“recrystallization ratio of the aluminum alloy is 20% or below” [0020]; see Table 2 of Inagaki which shows recrystallization ratios as low as 2%; one of ordinary skill in the art would appreciate that an alloy with 80% or more, such as 98% unrecrystallized microstructure, would comprise this microstructure across the sheet material; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05).

Regarding the limitation “wherein the forging stock sheet material was made by a process comprising: casting of an ingot forming hot-rolling feedstock and having said composition, homogenisation of the cast ingot at a temperature in the range of 460°C to 570°C, hot-rolling in one or more rolling passes wherein the hot-mill exit temperature is in the range of 200°C to 360°C”, this is considered a product-by-process limitation. [E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113. 
The composition and structural limitations (for example, see microstructural features and sheet material thicknesses claimed) have been met.

Regarding Claim 26, Inagaki discloses the 6xxx-series aluminum alloy forging stock sheet material of Claim 1 (see Claim 1 above), and discloses, for example, forming a thickness of 16mm for the sheet material (see para. [0112] and Claim 1 above). While Inagaki does not expressly disclose wherein 
Regarding the limitation “wherein the forging stock sheet material was made by a process comprising: casting of an ingot forming hot-rolling feedstock and having said composition, homogenisation of the cast ingot at a temperature in the range of 460°C to 570°C, hot-rolling in one or more rolling passes wherein the hot-mill exit temperature is in the range of 200°C to 360°C”, this is considered a product-by-process limitation. [E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113. 
The composition and structural limitations (for example, see microstructural features and sheet material thicknesses claimed) have been met.

Response to Arguments
Applicant’s arguments, filed February 22, 2022, with respect to Claim 1 and dependent claims thereof, respectively, rejected under 35 U.S.C. 102(a)(1) over Inagaki, have been fully considered and are persuasive in view of Applicant’s amendments to the claims requiring a narrower range of Cu.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. 103 over Inagaki, as detailed above.
Applicant's arguments directed to features other than the Cu content, filed February 2, 2022, have been fully considered but they are not persuasive.

The method of forming the product, as well as limitations “hot-rolling” and “semi-finished”, are product-by-process limitations. [E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113. Inagaki disclose the structure of the claimed invention. 
For example, Inagaki discloses a plate material which reads on the claimed sheet material, and also discloses the claimed thickness of said plate material (see rejection of claim 1 above). Therefore, Inagaki reads on the structural features of what is claimed.  Additionally, in regards to “semi-finished”, Inagaki discloses wherein additional processes may be applied such as further thermal treatments (tempering) and mechanical working (see para. [0022] and [0103]).

Applicant argues that the microstructure of Inagaki inherently has a different microstructure than the claimed product. This argument is not found persuasive.
The claimed product specifically requires a substantially recrystallized microstructure, which is disclosed by Inagaki. The microstructure of Inagaki is the same as claimed.

Applicant argues that rolled products have different microstructure/texture than extruded products. This argument is not found persuasive.
The arguments are directed to the process, and the features relied upon for ‘different microstructure’ and ‘texture’, are not currently claimed features and not commensurate in scope of the claims (see also explanation in response to Declaration above.


Inagaki reads on the claimed features. It is unclear which physical and structural features would even be relied upon to meet those which may be considered to be inherently found in the ‘hot-rolled’ and semi-finished product. For example, it is unclear what specific grain shape or sizes would read on the structure desired by the instant invention. Additionally, there is no evidence to suggest that such features would not be able to be obtained, for example, by the forging of Inagaki, or that they would be absent simply because a product has not been hot-rolled.

Applicant argues that the hot-rolled process results in a more refined and homogenous microstructure than that of the part of Inagaki, or one that has been extruded. Applicant argues that the instant invention allows for wider products. These arguments are not found persuasive.
	The features of the microstructure, other than the amount of unrecrystallized microstructure, has not been claimed. Therefore, arguments directed to the homogeneity and refinement (grain size) of the microstructure, as well as the width of the product, are not commensurate in scope. Additionally, Ikagaki does not require extrusion (for example, the process Ikagaki may only use forging as the hot working – see para. [0022]). Inagaki discloses the claimed microstructure and meets all structural limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE P SMITH whose telephone number is (303)297-4428.  The examiner can normally be reached on Monday - Friday 9:00-4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CATHERINE P. SMITH
Patent Examiner
Art Unit 1735



/CATHERINE P SMITH/Examiner, Art Unit 1735

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735